Case 8:19-cv-00710-MSS-TGW Document 100-5 Filed 01/21/20 Page 1 of 5 PageID 2566




                              Exhibit 4
   Case 8:19-cv-00710-MSS-TGW Document 100-5 Filed 01/21/20 Page 2 of 5 PageID 2567




                                                                                                                          SUBSCRIBE              SIGN IN


POLICY —

Verizon: we’re not cutting off users over copyright claims
Despite a report to the contrary, Verizon has not committed to a "three- …
NATE ANDERSON - 1/21/2010, 6:06 PM




Can you hear me now on my CDMA-equipped iPhone? Good, because it doesn't exist.


A stunning turn of events yesterday: CNET announced that Verizon "appears to have adopted an approach to illegal ﬁle sharing that sounds very
similar to one promoted and pushed heavily by the music industry." That approach? Graduated response, complete with disconnections for repeat
offenders.

And it wasn't just a rumor. After claiming that "warnings to accused ﬁle sharers" could lead to a "service interruption" for those users, the site then
quoted Verizon's Bobbi Henson: "We've cut some people off."
   Case 8:19-cv-00710-MSS-TGW Document 100-5 Filed 01/21/20 Page 3 of 5 PageID 2568



                                                                               Join Ars Technica and

                                                                 Get Our Best Tech Stories
                                                                      DELIVERED STRAIGHT TO YOUR INBOX.


                                                                     Email address


                                                                                      SIGN ME UP

                                                                    Will be used in accordance with our Privacy Policy



But Verizon says it's not true.

Everything about the story was extraordinary, since the RIAA has been trying to round up such ISP support for more than a year with no public success
to date (some ISPs are forwarding warning letters, however). Getting Verizon on board with sanctions would be a major coup for the music industry,
and would be a remarkable development coming from the company, which has always been publicly resistant to playing copyright cop on the Internet.

We checked in with Henson, who describes the story as a "misunderstanding by CNET of something I said which resulted in story inaccuracies."

According to her, nothing has changed at Verizon. The company forwards copyright infringement notices to consumers, and it says that program alone
has been quite successful at reducing repeated infringement claims. It has also "not resulted in the termination of any Verizon customer’s service."

Henson stressed that Verizon "could" disconnect someone over the issue; in fact, nearly all ISPs have similar provisions as part of their terms of service
or acceptable use policy. But the company has not done so, and has no plans to do so.

"Our goal is to protect our customers’ privacy and due process rights while recognizing the importance of copyright protection and acquiring content
legally," according to a statement forwarded to us by Verizon. "We believe our program strikes a reasonable approach and is working very well."

CNET has just issued a defense of its reporting which relies on a reporter's notes of the conversation. Henson tells us that the comments were only
about what Verizon could do, but that she never claimed such cutoffs had happened.

Who knows what happened... and in the end, it doesn't matter, because the ﬁnal result is the same: Verizon still publicly refuses to adopt graduated
response sanctions.




READER COMMENTS                                                                                                                        SHARE THIS STORY



                  NATE ANDERSON
                  Nate is the deputy editor at Ars Technica, where he oversees long-form feature content and writes about technology law and policy. He is the author of The Internet
                  Police: How Crime Went Online, and the Cops Followed.

                  EMAIL nate@arstechnica.com // TWITTER @natexanderson




Subscribe to Ars Pro++ and get a free Yubikey

Ars Pro++ is ad and tracker free, and offers the best reading experience. The hardware
authenticating Yubikey is available world-wide. Upgrade your tech life!

         LEARN MORE




                                                                                                                                       SITREP: DOD Resets Ballistic
    Case 8:19-cv-00710-MSS-TGW Document 100-5 Filed 01/21/20 Page 4 of 5 PageID 2569
                                                                                                                                           Missile Interceptor program



                                                                                                                                           SITREP: DOD's New Long-
                                                                                                                                           Range Air-to-Air Missile Aims
                                                                                                                                           to "Outstick" China



                                                                                                                                           Army's New Pistol Has Had
              WATCH
                                                                                                                                           Some Misﬁres
              SITREP: DOD Resets Ballistic Missile
              Interceptor program
SITREP: DOD Resets Ballistic Missile Interceptor
program                                                                                                                                    Army's Next (Vertical) Lift En
Kill vehicle contract cancelled for lack of progress.                                                       +      More videos




   ← PREVIOUS STORY                                                                                                                                              NEXT STORY →


Sponsored Stories
Powered by




Spend $49 or More at Macy's   Here's Everything Coming To   Thinking of adding MongoDB      These symptoms may result         SAVINGS UP TO $2,000 PER       [Pics] People Never Noticed
Black Friday Sale and Get     Netﬂix In December            to your database                to Psoriatic Arthritis. Find      SUITE                          This Iconic Mistake On
Free Shipping                 Reﬁnery29                     architecture? Here's a start.   results                           Travel Leaders                 Married With Children
Macy's                                                      https://www.studio3t.com        pr.offer-psoriaticarthritis.com                                  Direct Expose




Today on Ars




Quantum computing’s also-rans and            Google attempts to protect users from          Dealmaster: The best Black Friday                  Dealmaster: All the Apple devices
their fatal ﬂaws                             sketchy stem cell clinics                      gaming deals for PS4, Switch, and Xbox             worth buying at Black Friday prices




Election polls aren’t broken, but they       Half an operating system: The triumph          Dealmaster: All the best Black Friday              Rocket Report: Cornwall locals protest
still can’t predict the future               and tragedy of OS/2                            2019 tech deals we can ﬁnd                         spaceport, China’s toxic rocket
                                                                                                                                               problem




     STORE                                     CONTACT US                                                                               NEWSLETTER SIGNUP
Case 8:19-cv-00710-MSS-TGW Document 100-5 Filed 01/21/20 Page 5 of 5 PageID 2570
SUBSCRIBE                                       STAFF                                                                                         Join the Ars Orbital Transmission
                                                                                                                                              mailing list to get weekly updates
ABOUT US                                        ADVERTISE WITH US
                                                                                                                                              delivered to your inbox.
RSS FEEDS                                       REPRINTS
VIEW MOBILE SITE
                                                                                                                                                 SIGN ME UP →




CNMN Collection
WIRED Media Group
© 2019 Condé Nast. All rights reserved. Use of and/or registration on any portion of this site constitutes acceptance of our User Agreement (updated 5/25/18) and Privacy Policy and Cookie
Statement (updated 5/25/18) and Ars Technica Addendum (effective 8/21/2018). Ars may earn compensation on sales from links on this site. Read our aﬃliate link policy.
Your California Privacy Rights
The material on this site may not be reproduced, distributed, transmitted, cached or otherwise used, except with the prior written permission of Condé Nast.
Ad Choices
